As filed with the Securities and Exchange Commission on December 29, 2015 File No. 811-09869 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 25 [X] FRANKLIN FLOATING RATE MASTER TRUST (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) (650) 312-2000 Registrant's Telephone Number, Including Area Code Craig S. Tyle, One Franklin Parkway San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Please send Copy of Communications to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19102 EXPLANATORY NOTE This Amendment to the registration statement of the Registrant on Form N-1A (the “Amendment”) relates only to Part A and Part B of Franklin Middle Tier Floating Rate Fund and Franklin Lower Tier Floating Rate Fund, a series of the Registrant, and does not otherwise delete, amend, or supersede any other information relating to the prospectus or SAI of any other series of the Registrant . Franklin Templeton Investments Franklin Floating Rate Master Trust Franklin Middle Tier Floating Rate Fund Franklin Lower Tier Floating Rate Fund Offering Circular December 29, 2015 FORM N-1A, Part A: The responses to Items 1 through 4 have been omitted pursuant to section 2(b) of Instruction B of the General Instructions to Form N-1A. Item 5. Management Investment Manager: Franklin Advisers, Inc. (Advisers) (see “Item 10. Management, Organization, and Capital Structure” for more information) Portfolio Managers: Mark Boyadjian, CFA Senior Vice President of Advisers and portfolio manager of each Fund since inception (2015). Madeline Lam Vice President of Advisers and portfolio manager of each Fund since inception (2015). Justin Ma, CFA Portfolio Manager of Advisers and portfolio manager of each Fund since inception (2015). Item 6. Purchase and Sale of Fund Shares Franklin Middle Tier Floating Rate Fund (Middle Tier Fund) and Franklin Lower Tier Floating Rate Fund (Lower Tier Fund) (each, a Fund or the Fund) are series of Franklin Floating Rate Master Trust (Trust) and are each a “non-diversified” open-end management investment company, registered under the Investment Company Act of 1940 (1940 Act). Each Fund issues its shares only in private placement transactions that do not involve a public offering within the meaning of Section 4(2) of the Securities Act of 1933 (1933 Act). Shares of the Funds are sold only to “accredited investors,” as defined in Regulation D under the 1933 Act. Accredited investors include common or commingled trust funds, investment companies, and other institutional investors. The Funds’ shares are redeemable. Purchases and redemptions are processed by written request, telephone, or wire transfer on any day the Funds are open for business. There are no investment minimums for the purchase of Fund shares. 1 The Funds are offered exclusively to other U.S. registered Franklin Templeton open-end funds (FT Funds) as investment vehicles for efficient portfolio management by which such other FT Funds will be able to obtain exposure to floating rate instruments. Item 7. Tax Information Each Fund’s distributions are generally taxable to its shareholders as ordinary income. Item 8. Financial Intermediary Compensation Not applicable. Item 9. Investment Objectives, Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings Investment Objective Each Fund’s investment goal is to provide a high level of current income. Principal Investment Strategies Each Fund normally invests at least 80% of its net assets in income-producing floating interest rate corporate loans and corporate debt securities made to or issued by U.S. companies, non-U.S. entities and U.S. subsidiaries of non-U.S. entities. Shareholders will be given at least 60 days’ advance notice of any change to this 80% policy. The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a diversified fund. Each Fund may invest in companies whose financial condition is troubled or uncertain and that may be involved in bankruptcy proceedings, reorganizations or financial restructurings. Floating interest rate corporate loans and debt securities, also called bank loans or senior floating rate interests (together, floating rate investments), generally have credit ratings below investment grade and may be subject to restrictions on resale. Under normal market conditions, the Middle Tier Fund invests at least 75% of its net assets in floating rate investments that are rated B or higher at the time of purchase by a nationally recognized statistical rating organization (NRSRO) or, if unrated, are determined to be of comparable quality by the investment manager. The Middle Tier Fund may invest up to 25% of its net assets in floating rate investments that are rated below B by an NRSRO or, if unrated, are determined to be of comparable quality by the investment manager. Under normal market conditions, the Lower Tier Fund focuses its investments in corporate loans and corporate debt securities that are rated CCC or lower at the time of purchase by an NRSRO or, if unrated, are determined to be of comparable quality by the investment manager. However, the Lower Tier Fund may invest up to 50% of its net assets in corporate loans and corporate debt securities that are rated above CCC by an NRSRO or, if unrated, are determined to be of comparable quality by the investment manager. The Lower Tier Fund is more vulnerable to credit and high yield securities risks than the Middle Tier Fund due to its more substantial investment in lower quality securities. 2 The Fund’s floating rate investments typically hold the most senior position in the capitalization structure of a company and are secured by specific collateral.
